DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jens Jenkins on 07/23/2021.

Allowed claims 1-3, 5-16, 18, 19 and 21.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1.     	(Currently Amended) A system comprising:
	one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to configure the one or more computers to perform operations comprising:
	receiving a source code change; 
computing a plurality of code change feature values for the source code change by at least generating composite change strings for the one or more source code files that are affected by the code change, tokenizing the composite change strings, and generating one or more feature vectors representing the tokens associated with the composite change strings, wherein computing the plurality of code change feature values for the source code change comprises computing values for a bag-of-words feature vector representing a quantity of token turnover for the tokens;

computing a distribution of standard coding durations using the model that takes the features of source code changes as input; and
computing a representative duration for the code change using the distribution of standard coding durations, wherein the representative duration represents a measure of how long a standard developer defined by the model would take to make the code change.

2.     	(Original) The system of claim 1, wherein the standard developer is representative of a population of developer entities. 

3. 	(Previously Presented) The system of claim 2, wherein the operations further comprise: 
	obtaining a training dataset comprising a plurality of code changes committed by a plurality of respective developer entities; 
	computing, for each code change, a developer-specific commit interval, wherein the commit interval is a measure of elapsed time since the same developer committed a previous commit;
	converting each developer-specific commit interval into a respective coding time using a trained developer-specific coding time model; 
	computing the plurality of code change feature values for each code change; and
	using the computed feature values and computed coding time as training data to train the model that predicts a distribution of observed coding times given a plurality of code change feature values.  

4.	(Cancelled).  

claim 1, wherein the bag-of-words feature vector has one vector element for each of a plurality of separators, keywords, and frequent words.  

6. 	(Original) The system of claim 1, wherein generating the composite change string comprises concatenating all inserted and deleted lines of code in the code change into the composite change string.  

7. 	(Original) The system of claim 1, wherein the model is a deep mixture density network.  

8. 	(Original) The system of claim 7, wherein the deep mixture density network predicts a distribution of durations.  

9. 	(Original) The system of claim 1, wherein the operations further comprise: 
	generating a different respective model for each of a plurality of programming languages.  

10. 	(Original) The system of claim 9, wherein the operations further comprise: 
	computing, for a single developer entity, a plurality of respective aggregate measures of efficiency for each of the plurality of programming languages.  

11. 	(Original) The system of claim 1, wherein the operations further comprise: 
	obtaining a measure of clock time spent making the first code change; 
	computing a measure of efficiency of the first code change by computing a ratio that compares the representative coding duration to the measure of clock time spent making the first code change.  

12. 	(Original) The system of claim 1, wherein the operations further comprise: 

	ranking the developers according to the representative measure of coding output for each developer entity.  

13. 	(Original) The system of claim 1, wherein the operations further comprise tracking an aggregate measure of efficiency over time for a developer entity, wherein the aggregate measure of efficiency over each time period represents an aggregate duration of one or more commits in the time period relative to the length of the time period.   

	receiving a source code change; 
computing a plurality of code change feature values for the source code change by at least generating composite change strings for the one or more source code files that are affected by the code change, tokenizing the composite change strings, and generating one or more feature vectors representing the tokens associated with the composite change strings, wherein computing the plurality of code change feature values for the source code change comprises computing values for a bag-of-words feature vector representing a quantity of token turnover for the tokens;
using the computed feature values and computed coding time as training data to train a model that predicts a distribution of observed coding times given the plurality of code change feature values;
computing a distribution of standard coding durations using the model that takes the features of source code changes as input; and
computing a representative duration for the code change using the distribution of standard coding durations, wherein the representative duration represents a measure of how long a standard developer defined by the model would take to make the code change.

15.    (Original)  The method of claim 14, wherein the standard developer is representative of a population of developer entities. 

16. 	(Previously Presented) The method of claim 15, further comprising: 
	obtaining a training dataset comprising a plurality of code changes committed by a plurality of respective developer entities; 
	computing, for each code change, a developer-specific commit interval, wherein the commit interval is a measure of elapsed time since the same developer committed a previous commit;

	computing the plurality of code change feature values for each code change; and
	using the computed feature values and computed coding time as training data to train the model that predicts a distribution of observed coding times given a plurality of code change feature values.  

17.	(Cancelled).  

18. 	(Currently Amended) The method of claim14, wherein the bag-of-words feature vector has one vector element for each of a plurality of separators, keywords, and frequent words.  

19. 	(Currently Amended) The method of claim14, wherein generating the composite change string comprises concatenating all inserted and deleted lines of code in the code change into the composite change string.  

20.     (Cancelled).



	receive a source code change; 
compute a plurality of code change feature values for the source code change by at least  generating composite change strings for the one or more source code files that are affected by the code change, tokenizing the composite change strings, and generating one or more feature vectors representing the tokens associated with the composite change strings, wherein computing the plurality of code change feature values for the source code change comprises computing values for a bag-of-words feature vector representing a quantity of token turnover for the tokens;
use the computed feature values and computed coding time as training data to train a model that predicts a distribution of observed coding times given the plurality of code change feature values;
compute a distribution of standard coding durations using the model that takes the features of source code changes as input; and
compute a representative duration for the code change using the distribution of standard coding durations, wherein the representative duration represents a measure of how long a standard developer defined by the model would take to make the code change.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitations of computing a plurality of code change feature values for the source code change by at least generating composite change strings for the one or more source code files that are affected by the code change, tokenizing the composite change strings, and generating one or more feature vectors representing the tokens associated with the composite change strings, 
 Wright (US-PGPUB-NO: 2018/0300127 A1) teaches of static analysis of computer software source code. 
 Gupta et al. (US-PGPUB-NO: 2019/0228319 A1) teaches data driving automatic code review utilizing deep learning model trained on historical code reviews.
 Fige et al. (US-PGPUB-NO: 2014/0325472 A1) teaches providing code in a predefined programming language based on an optimization problem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193